 WICKES FURNITURE545Wickes Furniture, a Division of the Wickes Corpora-tion and Local Union No. 243, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Petitioner.Case 7-RC-15832April 2, 1981DECISION ON REVIEWOn May 30, 1980, the Regional Director forRegion 21 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound appropriate for the purposes of collectivebargaining a unit consisting of all full-time and reg-ular part-time warehouse employees and refinishingemployees employed by the Employer at its Li-vonia, Michigan, facility. Thereafter, the Employerfiled a request for review of the Regional Direc-tor's Decision and Direction of Election, on theground, inter alia, that a unit limited to those em-ployees is inappropriate. By telegraphic orderdated July 7, 1980, the Board granted the requestfor review with respect to that issue. The Board has considered the entire record inthis case with respect to the issue under review andhereby adopts the findings2and conclusions of theRegional Director, with respect to that issue, as setforth in the portion of his Decision and Directionof Election attached hereto.3' The parties filed briefs on review; amicus curiae statements were sub-mitted by Levitz Furniture Corporation and Thrifty Drug and DiscountStores.2 We do not adopt the Regional Director's finding that warehouse em-ployees "generally spend about 85 to 90 percent of their time in thewarehouse area of the store," because that finding involves a credibilitydetermination as to the various estimates given by witnesses whom theRegional Director did not observe. However, because the record showsthat the warehousemen generally spend no less than 60 to 70 percent oftheir time in the warehouse, and that some warehousemen spend an evengreater portion of their time there, we are satisfied that the Regional Di-rector's conclusion with regard to the warehousemen's community of in-terest is supported by the factor of their primary, separate work location.Similarly, while there is some conflict as to the percentage of the timethe refinishers spend in the "shop," it is undisputed that they work pre-ponderantly in the "shop" and warehouse areas, and that they have sub-stantial, daily work contact with the warehouse employees.We affirm the Regional Director's exclusion of the four will-call cleri-cals from the warehouse unit. They have frequent contact with and theirduties appear to be closely related to those of other nonunit personnel;namely, sales, office clerical, and data -processing employees. Althoughwill-call employees also deal with warehouse employees, such contactstake place primarily in the office of the former, and they spend no morethan a minimal amount of time in the warehouse when they return itemsof merchandise thereto. We therefore conclude in agreement with theRegional Director that the will-call employees should be excluded fromthe unit because their interests are more closely related to those of othernonunit employees than to those of the warehouse employees.3 We find no merit in the contention that the Regional Director's con-clusions regarding the appropriateness of a warehouse and refinishingunit is in conflict with decisions of other regional directors with whichwe have been presented, notably, Wickes Furniture, a Division of TheWickes Corporation, Case 31-RC-4580 (1979), and Levitz Furniture Com-pony of the Pacific Inc., 31-RC-4547 (1979). In Wickes Furniture. a Divi-sion of The Wickes Corporation, 231 NLRB 154 (1977), the Board foundinsufficient evidence of operational integration of the entire Rochester,New York, facility to warrant a finding that only an overall unit was ap-255 NLRB No. 80Accordingly, as we have affirmed the RegionalDirector, we shall, and hereby do, remand this pro-ceeding to him in order that he may open andcount the ballots in the election held herein and forfurther appropriate action.propriate, holding instead that a unit of selling employees was appropri-ate there. In Case 31-RC-4580, the Regional Director for Region 31 dis-tinguished the operation at the Wickes store in Woodland Hills, Califor-nia, from the operations of the Rochester store and found, in essence, thatpursuant to recent management policies promulgated by the Wickes Cor-poration and implemented gradually at Woodland Hills, the operatingparts of that store were much more highly integrated than were the cor-responding parts of the Rochester store. While the Employer claims inthe instant case that the same new policies affect the Livonia, Michigan,store involved here, the evidence does not establish that, as of the date ofthe hearing, the Livonia store had in fact become significantly more inte-grated than the Rochester store. Moreover, Leviz Furniture Company ofthe Pacific, Inc., supra, on which the Employer relies, is distinguishable inthat the facts there more closely resembled those found in the Employer'sWoodland Hills operation and in other Levitz Furniture cases than thosefound in the Rochester Wickes case. We therefore conclude that our deci-sion in 231 NLRB 154 with respect to distinct communities of interest isdispositive here. Accordingly, we find, in agreement with the RegionalDirector, that a separate warehouse unit located in a single facility com-bining warehouse and nonwarehouse functions is an appropriate unit forcollective bargaining. See Welsech Lumber and Supply. Inc.. d/b/a BigBuck Lumber, 241 NLRB 639 (1979), and Sears Roebuck and Co.. supra,235 NLRB at 678-680. Further because the refinishers share a close com-munity of interest with the warehouse employees in this case, the Region-al Director appropriately included them in the unit.APPENDIXThe Employer operates three combined retail furniturestores and warehouses in the Detroit Metropolitan arealocated in Livonia, Warren, and Riverview, Michigan.The petitioned-for Livonia store is twenty-five miles dis-tant from both the Warren and Riverview stores, whilethirty-seven miles separate the Warren and Riverviewstores. There is no history of collective bargaining at anyof the three stores.The Livonia store occupies a single 97,000 square footbuilding. Approximately one half of the building is awarehousing area with the remaining portion containingseveral customer display sites and a central office. Thecustomer entrance, located at the center of the west sideof the building, opens onto a long main corridor whichextends nearly to the back of the building; the corridorcontains a variety of furniture displays. To the right ofthe customer as he enters is the warehouse area, which isseparated from the main aisle by a 10 foot high wall. Ad-jacent to the customer entrance are swinging doors lead-ing into the loading dock area and warehouse. Addition-ally, the right hand wall has several windows and firedoors leading into the warehouse. On the left hand sideof the main corridor is a center island containing a will-call or warehouse office, a customer lounge, and res-trooms and a front office area housing managerial of-fices, a cash register area, and the locator. Just past thefront office area and near the entrance to the main salesroom floor is the "point" where sales consultants meetthe customers.The warehouse area contains 22 aisles of furniture.The front or west wall of the warehouse area has ninedoors for the loading and receiving of merchandise withWICKES FURNITURE 545 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe two doors closest to the main customer entrancebeing reserved for customer loading. The seven doorsfarthest from the customer entrance contain truck wellswhere incoming merchandise is received. At the far endof the main corridor is an enclosed repair shop. Themain entrance of the repair shop opens into the ware-house and it also has a door leading into the main salesfloor area. Adjacent to the repair shop on the warehousefloor is an area reserved for furniture that has been re-paired. The main sales floor is located to the left of thecenter aisle and the island of offices; it is separated fromthe center aisle and warehouse by a wall that extends tothe ceiling of the building. The customer entrance to themain sales room is adjacent to the front office area.There is also a partial second floor to the building abovethe island area which contains an employee lounge and avending machine room, electric data processing room(EDP), a conference room, and a clearance loft.Approximately 68 employees are employed at the Li-vonia store, who fall into the following six job areas orclassifications: sixteen warehouse employees, three refin-ishers, twenty-one clericals, three electronic dataprocessing employees, two display employees, andtwenty-three sales consultants. In addition there is acomplex manager, a sales manager and an operationsmanager.Pay rates differ among classifications but fringe bene-fits are uniform except that they differ between full-timeand part-time employees. Wage rates are as follows:Warehouse employees range from $3.40 to $6.40 perhour with an average of $6.00. Refinishers start at $6.85per hour, and the starting rate for clericals is $3.10 anhour. Salesmen are paid by commission based on 4.5% oftheir sales volume, and receive a draw against commis-sion of $150 per week, with the top salesman earning$1600 a month. The wage rates of the other employees isnot set forth on the record. All employees in the six jobareas eat in the same lunch room, sign time sheets, gener-ally work eight hour shifts, attend store-wide partiessponsored by the Employer, and participate in the incen-tive program and in contests sponsored by the Employer.Because they are paid by commission, sales consultantsaccumulate points at a lesser rate under the incentiveprogram than do other employees. Certain contests, inwhich the company awards trips and prizes, are onlyopen to the sales consultants and management.Warehouse employees generally spend about 85 to90% of their time in the warehouse area of the storewith the remainder being spent in the will-call area, therepair shop, and the sales floor. The warehouse employ-ees are divided into the following functional sub-groups:Warehousemen, who generally drive hi-lo's, pull mer-chandise from stock, and take to and obtain merchandisefrom the repair shop; Dockmen, who generally load fur-niture into customer's cars and unload and check mer-chandise delivered at the receiving area; and the Deluxer,who works in the receiving area inspecting furniture,performing minor repairs and assembly and otherwisepreparing furniture for delivery. One warehouse employ-ee, however, spends about 75% of his time on the salesfloor aiding display employees in the placement of furni-ture.According to the Employer, this employee reports toSales Assistant Joseph Smalcuga and reports to Oper-ations Assistant Keith Nelson when working in the ware-house.Once a month when major changes are made on thefurniture displays certain warehousemen assist in movingthe furniture; this is often done before normal store hourswhen sales employees are not present. Furthermore,about once a week a number of warehousemen also assistin the moving of merchandise on the display floor. Addi-tionally, about once a week warehousemen may be askedby sales assistants to move furniture to or from the clear-ance loft.Except for loading customers' cars warehouse employ-ees have little contact with customers. All paper workfrom the warehouse to the will-call office, EDP, and thefront office area is routed through Senior WarehousemanRichard Dorf.The refinishers spend 70% of their time repairing fur-niture in the shop with the remainder being expendedfixing furniture in the receiving area and on the displayfloor. Generally, the warehousemen take the furniturethat needs to be repaired to the shop; occasionally a salesconsultant or display employee will bring damaged mer-chandise into the shop. Refinishers also help inspect fur-niture prior to delivery. One refinisher spends 95% of histime repairing furniture in customer's homes. Once thefurniture is repaired, the refinishers return the furnitureto the area in the warehouse outside of the shop, andfrom there warehousemen return it to stock.Sales consultants are primarily responsible for sales offurniture, accessories, and credit insurance. Nearly 60%of their time is spent on the selling floor, with the re-mainder in the clerical areas. A sales consultant may, onoccasion, go into the customer loading area to inspectfurniture if there is a problem raised by a customer or toshow a customer furniture that is not on display. Salesconsultants do not generally help load automobiles withfurniture. However, they will carry to the customers'cars accessories, such as lamps or pictures which wouldotherwise be performed by the customer. Salesmen occa-sionally deliver furniture to a customer's home in a com-pany van, but the vast majority of the deliveries are per-formed by an outside contractor.When a salesman effects a sale, he takes the customerto the cashier in the front office area, writes up the salesticket, and gives it to the front office clerical. One or theother of the two then requests the locator clerical for thewarehouse location of the purchased items. The salesticket and merchandise location information is then trans-mitted to the will-call or warehouse office by means of apneumatic tube.Display and merchandising employees' primary re-sponsibilities are to arrange the furniture displays on thesales floor and to provide decorating assistance to cus-tomers. The vast majority of their time is spent arrangingfurniture and preparing sales floor displays. They alsovisit customers homes and do occasionally take damagedmerchandise to the repair shop. They also enter thewarehouse in order to obtain or return accessories usedin connection with their display work. WICKES FURNITURE547The clericals work in two different areas: the will-calloffice and the front office area. Will-call clericals are as-signed to the areas of receiving, customer service, anddeliveries, where they share an office with Senior Ware-houseman Richard Dorf. After merchandise had been re-ceived and tagged by the warehousemen, a receivingclerical checks the information against purchase ordersand bills of lading. After a sale has been made, the salesticket along with location information, is sent to the will-call office from the front office. For take-with merchan-dise the delivery clerical in the will-call office pages thewarehouseman, who is to pull the merchandise, set outthe merchandise order and location information for him.In case of merchandise to be delivered, the will-call cler-icals prepare a delivery schedule and post it in the will-call office for the warehousemen.Customer complaints, returns, or exchanges, are re-ferred to will-call clericals. The customer service clericalcompletes the paper work necessary for the transaction,and where an exchange is involved contacts the locatorclerical to determine the location of the furniture, andthen pages a warehouseman to the will-call office. Thewarehouseman will thereupon pull the merchandise fromstock, and direct the customer to the customer loadingarea when it is ready. At times, the will-call clericalsmay return accessories to the warehouse.Clericals assigned to the front office area assist in salespaper work, perform inventory control, perform creditfunctions, maintain customer files, complete documentsinvolving inter-store furniture transfers, prepare inputsfor EDP, and perform other office functions. Ninety-fiveper cent of their time is spent in the front office area.Occasionally these clericals will assist in the sales ofcredit insurance and will encourage customers to financetheir purchases.EDP employees work in the computer room on thesecond floor, where they feed information into the com-puter relating to sales, deliveries, inventory, and locationof furniture. They receive from all job areas data whichis to be placed in the computer.Interchange between the petitioned-for unit of thewarehousemen and refinishers and the remaining storeemployees is minimal. While several warehousemen havepermanently transferred to refinisher positions, no ware-housemen or refinishers have ever permanently trans-ferred to any of the clerical or sales positions. No salesor clerical employees have ever transferred into ware-house or refinisher positions. Five clericals have trans-ferred to EDP positions, one customer service clericalhas transferred into a merchandise clerical position, andone clerical was transferred to a sales consultant position.Temporary interchange among the job areas is mini-mal. Warehouse employees occasionally fill in for receiv-ing clericals in the will-call office. Additionally, in 1979,16 sales consultants each spent a total of about six hoursin customer service, receiving, credit, and location func-tions, apparently, as a part of their initial job orientation.On the other hand, when warehouse employees are hiredthey are only given a tour of the warehouse facilities andthey receive no cross training. On December 26, 1979,there were several transfers between clerical and dis-play/merchandising positions. All employees participatein the annual furniture inventory and the semi-annual ac-cessories inventories. Except as set forth above there isno cross-training of the employees in the six job areas.The supervisory hierarchy of the Livonia store is asfollows: At the apex of the managerial hierarchy is Com-plex Manager Lawrence Gerlach. He is assisted by Oper-ations Assistant Manager Keith Nelson who is in chargeof the warehouse, refinishing, and the clerical and EDPemployees and Sales Assistant Manager Jospeh Smalcugawho is in charge of the sales consultants and the display/merchandising employees. The parties stipulated thatthey are supervisors within the meaning of the Act, andI so find. The record, however, further reveals that thedisplay/merchandising area is headed by a display man-ager named Allen Radford and the front office by asenior clerical or office manager named Cheryl Fronekwhose statuses I need not determine in view of the unitfinding I make below. Additionally, there is also a seniorwarehouseman or warehouse supervisor and two ware-house lead men, whose statuses are in issue. SeniorWarehouseman Richard Dorf is referred to by otherwarehousemen as warehouse supervisors.He assigns and directs the work of warehousemen,prepares posted work schedules, grants warehouse em-ployees excused time off, and approves job transfer. Dorfalso interviews job applicants. Although Dorf has neverhired an employee and the Employer denies that he hasany such authority, the previous senior warehousemenhired employees during Lawrence Gerlach's tenure ascomplex manager. Moreover, unlike other warehouse-men, Richard Dorf has a desk in the warehouse office,performs little if any manual work, wears a suit and tie,earns a substantially higher pay, is payed bi-weekly, re-ceives no overtime pay, and does not sign in and out forwork. Based on the foregoing, I conclude that RichardDorf, senior warehouseman or warehouse supervisor, is asupervisor within the meaning of Section 2(11) of theAct. Butter-Johnson Corporation, 237 NLRB 688.Up until recently, the Board found warehouse employ-ee units to be appropriate in retail operations only where,(I) such employees came under separate supervision, (2)such employees performed substantially all their work inbuildings geographically separated from those whereatthe other employees worked, and (3) such employees'duties were not substantially integrated with those ofother employees. A. Harris & Co., 116 NLRB 1628;Levitz Furniture of Santa Clara, 192 NLRB 61. In apply-ing this doctrine to the Employer's facilities, the Boardconcluded initially that only wall-to-wall units would beappropriate. Wickes Furniture a Division of the WickesCorporation, 201 NLRB 606; Wickes Furniture a Divisionof the Wickes Corporation, 201 NLRB 608; Wickes Furni-ture a Division of the Wickes Corporation, 201 NLRB 610.However, more recently, the Board found less than astore-wide unit to be appropriate where the employeegroup had a separate and identifiable community of inter-WCKES FURNITURE 547 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDest. Thus, in Wickes Furniture, 231 NLRB 154, the Boarddemarcated a unit delimited to sales employees in a storesimilar to that in the present case where the sales em-ployees were under separate supervision, spent the largemajority of time on the salesroom floor, and had minimalcontacts with warehouse employees. More significantly,in a factual context that closely parallels the one in theinstant case, the Board has recently found as appropriatea unit limited to warehouse employees in a combinedwholesale and retail operation. Welsch Lumber andSupply, Inc. d/b/a Big Buck Lumber, 241 NLRB 639.More specifically, the Board there found as appropriate abargaining unit limited to yard men (i.e. warehousemen)and drivers but excluding loaders, gate checkers, sales-men, inventory control employees, cashiers and frontoffice clerical, even though there was common overallsupervision, some overlapping of job duties, some func-tional integration, common working conditions and bene-fits and a warehousing area which was not geographical-ly separate from the sales operation, in the sense appliedunder A. Harris, supra, that is, physical apartness, notmerely separation. The Board in Big Buck Lumber heldthat the warehouse employees constituted an appropriateunit since warehouse employees (with a few exceptions)worked in a separate area, there was no substantial em-ployee interchange, the warehouse-yard men came underseparate immediate supervision, and were the only em-ployees who performed traditional warehouse function.Similarly, in Sears Roebuck & Co., 235 NLRB 678, theBoard found appropriate a unit limited to warehousemen,drivers, and helpers in a combined warehouse and serv-ice center operation. Excluded from the unit found to beappropriate were clerical, parts department employeesand repairmen, notwithstanding common overall supervi-sion, common benefits, some functional overlap betweenwarehouse and non-warehouse employees, and the de-pendency of warehouse operations in the paper workgenerated by the clericals. The Board rested its decisionon the factors of these warehousemen, drivers, and help-ers performing traditional warehouse work, having sepa-rate immediate supervision, and occupying a separateand distinct area of the warehouse.Applying Big Buck Lumber and other recent cases tothe facts of the instant case, I find the petitioned-for unitof warehousemen and refinishers to be appropriate inview of their working in a separate and discrete ware-house area of the store, their minimal work contacts withthe sales consultants, the display employees, and the cler-icals, their lack of any significant temporary or perma-nent interchange with other employees and their beingthe only ones performing traditional warehouse workfunctions. It is appropriate to include the refinishers inthe unit because they share the same immediate supervi-sion with the warehousemen, there is substantial functionintegration and overlap between the duties of warehouse-men and refinishers, the repair shop is adjacent to andopens into the warehouse area, and they otherwise havesimilar wages and other working conditions.The clericals in the warehouse office, particularlythose assigned to delivery and receiving functions, havesome identification with the warehouse employees.-War-ehousemen have daily contact with such clericals but itgenerally takes the form of clericals posting orders forwarehousemen to pull from stock. Ocasionally, a ware-houseman will temporarily fill in for receiving clericals,but will-call office clericals also interchange with frontoffice clericals. Moreover, the will-call office clericalshave more contact with EDP employees and front officeclericals than they do with the warehouse employees.Based on the foregoing, I conclude that the will-calloffice clericals have a greater community of interest withthe front office clericals and EDP employees than theydo with the warehousemen, and for that reason they willbe excluded from the unit. Sears & Roebuck Company,supra at 680.